NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted December 22, 2015* 
                                Decided December 22, 2015 
                                               
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          DANIEL A. MANION, Circuit Judge 
 
No. 15‐2533 
 
MYRON J. KYKTA,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Western Division. 
      v.                                           
                                                  No. 13‐cv‐50325 
JEFF CIACCIO and                                   
BOB BANDELIO JUANEZ,                              Frederick J. Kapala, 
      Defendants‐Appellees.                       Judge. 
 
                                        O R D E R 

        Myron Kykta was found with drugs on his person and in his car after two deputy 
sheriffs from Winnebago County, Illinois, stopped and arrested him without a warrant. 
The deputies later turned up guns and more drugs when they searched Kykta’s house 
without a warrant, and eventually he pleaded guilty in state court to possession of 
cannabis with intent to deliver, 720 ILCS 550/5(g), and unlawful use of a weapon by a 
felon, id. § 5/24‐1.1(a). In this lawsuit under 42 U.S.C. § 1983, Kykta claims that the 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐2533                                                                          Page 2 
 
deputies arrested him and conducted the searches without probable cause, and that 
during the state criminal case they lied about their investigation. The district court 
granted the defendants’ motion for judgment on the pleadings, see FED. R. CIV. P. 12(c), 
reasoning that, because of Kykta’s guilty pleas, the doctrines of res judicata and 
collateral estoppel precluded his Fourth Amendment claim about his arrest and the 
searches. Moreover, the court continued, Kykta’s assertion that the defendants had lied 
during the criminal case essentially was a claim for malicious prosecution. And that 
claim, the court reasoned, was not cognizable as a matter of federal constitutional law 
because Illinois provides an adequate tort remedy for malicious prosecution. We agree 
with the court’s ruling on Kykta’s claim of malicious prosecution, but we conclude that 
neither res judicata nor collateral estoppel bars the Fourth Amendment claim. 
         
        The defendants, Bob Juanez and Jeff Ciaccio, were waiting nearby in unmarked 
cars when Kykta drove away from his home one afternoon in October 2011. The 
defendants and other deputies stopped Kykta’s car (for speeding and running a stop 
sign, they told Kykta), and Juanez ordered him out of the vehicle after saying that he 
smelled marijuana. When Kykta balked and tried to telephone his lawyer, the 
defendants forcibly removed him from the car, placed him under arrest for “resisting 
and obstructing,” and searched Kykta and the vehicle. The deputies found cocaine in a 
shirt pocket and marijuana in the car. After then refusing to let Kykta call counsel, the 
defendants spent 40 minutes questioning him in the back of their squad car. Eventually 
he gave them written consent to search his home, but only after—says Kykta—they had 
threatened to get a warrant, kick in the door, arrest his fiancée, and place his newborn 
son in state custody. More marijuana and two guns were found in the house. 
         
        After Kykta was in custody, Deputy Juanez drafted a “probable cause statement” 
recounting the arrest. The parties don’t say when that undated, unsigned document was 
prepared or how it was used, although the deputy might have prepared it for Kykta’s 
bond hearing. Bond was set at $500,000, which Kykta was unable to post. He was 
indicted several weeks later. 
         
        In the criminal case Kykta, through counsel, moved to suppress the drugs and 
guns on the grounds that the deputies did not have probable cause to stop or arrest him, 
or probable cause to search him, his car, or his house. During a suppression hearing 
spanning many days, Deputies Juanez and Ciaccio essentially said that Kykta had come 
to their attention when an informant reported buying marijuana or cocaine from him on 
several occasions. The informant, they added, had supplied details about Kykta’s car 
and also said that one of Kykta’s current customers (whom the informant wouldn’t 
No. 15‐2533                                                                              Page 3 
 
name) thought that Kykta was growing marijuana on rural property he owned in 
Rockton, Illinois. The deputies admittedly hadn’t conducted any further investigation 
except for driving past Kykta’s secluded property a few times (without seeing anything 
suspicious), so they enlisted the informant to place an order with Kykta for marijuana 
and stopped him after he left his property to make the delivery. The two deputies said 
nothing about the informant’s reliability and conceded that they had not monitored any 
of the informant’s conversations with Kykta, not even the call asking to buy marijuana. 
The deputies admitted that Kykta had said he wanted to call his lawyer, but they denied 
making threats to obtain consent to search his house. The trial judge never ruled on 
Kykta’s motion, however, and after being held as a pretrial detainee for 27 months, 
Kykta accepted his attorney’s advice that negotiating a plea agreement likely would lead 
to earlier release than if he waited for the judge to rule on the motion to suppress. Kykta 
withdrew his motion to suppress and pleaded guilty in January 2014, and he completed 
his prison sentence in October 2014. 
         
        Meanwhile, Kykta had filed this pro se lawsuit in October 2013. In addition to 
reasserting the Fourth Amendment claim from his motion to suppress, Kykta also 
claimed that Deputy Juanez had lied in the affidavit of probable cause about the precise 
time of his roadside detention, and that both deputies had testified falsely at the 
suppression hearing about several matters. In granting the Rule 12(c) motion, the district 
judge accepted the defendants’ contention that Illinois courts would apply the 
affirmative defense of res judicata to bar Kykta’s claim under the Fourth Amendment. 
(The judge added, on his own, that collateral estoppel, rather than res judicata, was the 
better analysis.) The judge reasoned that the criminal case had ended in a final judgment, 
the Fourth Amendment issues in the two cases are the same, and the deputies in this 
litigation are in privity with the State of Illinois. The district judge further concluded that 
Kykta could not maintain a claim that he was denied due process by the deputies’ 
conduct after his arraignment, since Illinois provides a parallel tort remedy for malicious 
prosecution. See Llovet v. City of Chicago, 761 F.3d 759, 760–63 (7th Cir. 2014); Johnson v. 
Saville, 575 F.3d 656, 663 (7th Cir. 2009); Bielanski v. Cnty of Kane, 550 F.3d 632, 668 (7th 
Cir. 2008). The latter point plainly is correct, so we need not say more about Kykta’s 
claim of malicious prosecution and focus instead on the district court’s analysis of the 
Fourth Amendment claim. 
         
        On appeal Kykta essentially argues that the judgment in the criminal case is not 
preclusive because, he says, he did not have a full and fair opportunity to litigate his 
Fourth Amendment claim. The defendants read this as a concession that Kykta agrees 
with the district court’s res judicata analysis but seeks an equitable exception. We reject 
No. 15‐2533                                                                             Page 4 
 
this narrow view of Kykta’s appellate claim, and we also disagree with the district 
court’s application of both res judicata and collateral estoppel. Illinois law governs our 
analysis, since the judgment sought to be given preclusive effect was rendered by an 
Illinois court. See Hicks v. Midwest Transit, Inc., 479 F.3d 468, 471 (7th Cir. 2007). 
          
         We start with res judicata. That doctrine gives preclusive effect to a prior lawsuit 
if (1) a court of competent jurisdiction rendered a final judgment on the merits, (2) the 
new lawsuit involves the same “cause of action” as the old, and (3) there is an identity of 
parties or their privies between the suits. Arlin‐Golf, LLC v. Vill. of Arlington Heights, 631 
F.3d 818, 821 (7th Cir. 2011). If these elements are met, the prior judgment will preclude 
even claims that could have been, but were not, litigated in the first suit. Id. Different 
claims will constitute the same “cause of action” if they “arise from a single group of 
operative facts, regardless of whether they assert different theories of relief.” River Park, 
Inc. v. City of Highland Park, 703 N.E.2d 883, 893 (Ill. 1998).   
          
         Two of these elements are not satisfied. The third element is not met because 
“courts do not generally consider an official sued in his personal capacity as being in 
privity with the government.” Conner v. Reinhard, 847 F.2d 384, 395 (7th Cir. 1988); 
cf. Kanfer v. Busey Trust Co., 1 N.E.3d 61, 74 (Ill. App. Ct. 2013) (“A party appearing in an 
action in one capacity, individual or representative, is not thereby bound by or entitled 
to the benefits of the rules of res judicata in a subsequent action in which he appears in 
another capacity.”) (citing Restatement (Second) of Judgments § 36(2) (1982)). Indeed, 
the one decision applying Illinois law that is cited by the defendants and the district 
court, Garcia v. Vill. of Mount Prospect, 360 F.3d 630, 634–37 (7th Cir. 2004), simply 
concluded that a municipal employee sued in his official capacity was in privity with the 
city, and we have not located any decision finding privity with the employer when 
someone working for a state or municipal agency in Illinois was sued in his individual 
capacity. What’s more, neither is the second element satisfied because Kykta’s suit under 
§ 1983 does not present the same cause of action as the criminal case. “A prosecution and 
a claim for a civil remedy are regarded as separate causes of action that may be 
independently pursued without the restrictions imposed by [claim preclusion].” 
Restatement (Second) of Judgments § 85 cmt. a (1982); see Walczak v. Chicago Bd. of Educ., 
739 F.3d 1013, 1017–18 (7th Cir. 2014) (“Illinois looks to the Restatement (Second) of 
Judgments to assess when it may be inequitable to apply claim preclusion.”).   
          
         The deputies do not defend the district court’s further assertion that Kykta’s 
guilty pleas also have preclusive effect under the doctrine of collateral estoppel. That 
affirmative defense, unlike res judicata, may preclude relitigation of matters decided in 
No. 15‐2533                                                                              Page 5 
 
an earlier suit which presented a different cause of action. See Jones v. City of Alton, 757 
F.2d 878, 883–85 (7th Cir. 1985); Cook County v. Midcon Corporation, 773 F.2d 892, 898–99, 
903–04 (7th Cir. 1985). Thus, depending on the law of the state that rendered it, a 
judgment in a criminal case might bar a plaintiff in a later § 1983 suit from relitigating 
some issues decided in the criminal proceeding. See Allen v. McCurry, 449 U.S. 411, 414–
18 (1980); Guenther v. Holmgreen, 738 F.2d 879, 882–85 (7th Cir. 1984).   
         
        In Illinois the doctrine of collateral estoppel requires that “(1) the issue decided in 
the prior adjudication be identical to the issue presented in the suit in question, (2) there 
was a final judgment on the merits in the prior adjudication, and (3) the party against 
whom estoppel is asserted was a party or in privity with a party to the prior 
adjudication.” Talarico v. Dunlap, 685 N.E.2d 325, 328 (Ill. 1997); accord Wozniak v. 
DuPage Cnty, 845 F.2d 677, 682–83 (7th Cir. 1998). If these threshold elements are met, 
Illinois additionally requires that “a decision on the issue must have been necessary for the 
judgment in the first litigation, and the person to be bound must have actually litigated 
the issue in the first suit.” Talarico, 685 N.E.2d at 328 (emphasis added). The party 
invoking preclusion must show that the opponent had both a full and fair opportunity 
and an adequate incentive to litigate, and that no unfairness would result; the doctrine is 
“used sparingly, on a case‐by‐case basis, and only when equity requires.” See id. at 328–
32 (applying Illinois law in concluding that plaintiff in civil action was not precluded by 
guilty plea based on same factual allegations and discussing how incentive to litigate 
may be absent if criminal case is resolved by negotiating guilty plea); see also Wells v. 
Coker, 707 F.3d 756, 761–62 (7th Cir. 2013) (applying Illinois law in concluding that § 1983 
plaintiff was not precluded from alleging facts contrary to stipulations in factual basis 
for guilty plea because stipulations were “not controlling or necessary to the 
disposition”).   
         
        Under this analysis Kykta’s guilty pleas do not preclude his Fourth Amendment 
claim, regardless that he filed and later withdrew a motion to suppress. The legality of 
Kykta’s initial detention and the searches that followed are “entirely irrelevant” to his 
guilty pleas, which, consequently, cannot preclude Kykta’s suit claiming a Fourth 
Amendment violation. See Haring v. Prosise, 462 U.S. 304, 316 (1983) (applying parallel 
Virginia law). Indeed, we have explained that Haring and Allen “hold that a criminal 
conviction does not bar civil search and seizure claims under principles of preclusion 
(collateral estoppel or res judicata)” precisely because “a search can be unlawful but the 
conviction entirely proper, or the reverse.” Gonzalez v. Entress, 133 F.3d 551, 553–54 (7th 
Cir. 1998). The legality of the investigatory conduct that Kykta challenges was never 
determined given that his motion to suppress languished for more than two years, and, 
No. 15‐2533                                                                       Page 6 
 
more importantly, the merits of his Fourth Amendment claim could not have been 
necessarily determined by the criminal judgment because that judgment rests solely on 
his guilty pleas. See Wells, 707 F.3d at 762.   
        
       In sum, the defendants did not establish that Kykta’s guilty pleas have any 
preclusive effect on his Fourth Amendment claim. The dismissal of Kykta’s claim for 
malicious prosecution is AFFIRMED, but the dismissal of his Fourth Amendment claim 
is VACATED, and the case is REMANDED for further proceedings consistent with this 
order.